EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Stephanie Dowdy on 4/23/2021.
The application has been amended as follows: 
Claim 1, line 10 after “the plurality of inserts” add --, the faces of the first tab, second tab, and center second extend into the at least one of the plurality of the radiator tubes--. 
Cancel claims 7-14.
Claim 15, line 15 after “the plurality of inserts” add --the faces of the first tab, second tab, and center second extend into at least one of the plurality of the tubes--.
Allowable Subject Matter
Claims 1-6, 15, 16, and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not anticipate or render obvious the combination set forth in the independent claims 1 and 15. Specifically, the prior art does not teach a face of a first tab, second tab, and center section all lying on a same plane and extending into a tube. Heine et al. (U.S. Patent No. 7,413,005), considered the closest prior art, teaches providing tabs (4) which have faces that lie on a same plane, however fails to teach a face of a center section also lying on the plane. The prior fails to make this obvious and thus claims are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY E ARANT whose telephone number is (571)272-1105.  The examiner can normally be reached on Monday-Friday 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571)270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HARRY E ARANT/Examiner, Art Unit 3763